Citation Nr: 0816515	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a herniated disc of the 
cervical spine, claimed as mild degenerative disease and mild 
bulging of C5-6 and C6-7, to include as secondary to a 
service-connected disability of patellofemoral syndrome with 
tendinitis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from January 
1994 to January 1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
a herniated disc of the cervical spine, to include as 
secondary to the veteran's service-connected patellofemoral 
syndrome with tendonitis of the left knee.

In an April 2008 statement, the veteran's representative 
raised a claim for service connection for a right knee 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A herniated disc of the cervical spine of unspecified 
etiology is first shown more than one year after the 
veteran's separation from service, and is not shown to be 
related to that service.

3.  Competent medical evidence of record does not reflect 
that the veteran's herniated disc of the cervical spine is 
proximately due to or aggravated by his service-connected 
patellofemoral syndrome with tendonitis of the left knee.


CONCLUSION OF LAW

A herniated disc of the cervical spine was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
herniated disc of the cervical spine was received in June 
2003.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in January 2003, 
November 2003, and March 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA. 

Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant private treatment records pertaining to his claimed 
disability have been obtained and associated with his claims 
file.  

Finally, VA need not conduct an examination with respect to 
the service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the veteran's claimed cervical spine 
disability may be associated with his military service or his 
service-connected left knee disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for arthritis, which 
manifested to a compensable degree within one year after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 
3.309 (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The veteran contends that he currently suffers from a 
herniated disc of the cervical spine secondary to his 
service-connected patellofemoral syndrome with tendonitis of 
the left knee.  In his August 2005 substantive appeal, the 
veteran specifically contended that the syndrome in his knee 
has lead to a herniated disc of the cervical spine and that 
the weakness in his knee has caused him to continuously shift 
his body weight in order to compensate for the weakness in 
his knee.  He further asserted that his posture has become 
progressively worse from the weakness in his knee, which in 
turn developed into severe spinal problems.

The veteran's May 1993 enlistment examination report reflects 
a normal spine and other musculoskeletal findings.  A July 
1996 service treatment note reflects that the veteran 
complained of right upper back pain after lifting dumbbells, 
and the doctor assessed a strain.

In an October 2002 private treatment note, the veteran 
complained of pain in the right side of his neck with 
numbness in his right arm.  The veteran's private physician 
indicated that a herniated disc was possible but that he 
believed cervical muscle strain was more likely.  In an 
October 2002 follow-up treatment note, the physician assessed 
neck pain, which was greatly improved with physical therapy 
and Robaxin.

Additional private treatment records dated in November 2002 
show that the veteran complained of increased neck pain with 
numbness in his right hand.  A November 2002 cervical spine 
X-ray report noted findings consistent with mild degenerative 
changes of the lower cervical spine.  A November 2002 MRI 
Report revealed findings of reversal of the normal cervical 
curvature which may be related to patient positioning and/or 
underlying muscle spasm, evidence of mild degenerative 
changes of the lower cervical spine at the C5-6 and C6-7 disc 
space levels, small posterior central C5-6 disc bulge, and 
small posterior right paracentral C6-7 disc bulge with what 
appeared to be an associated annular tear.

In a December 2002 private treatment note, D.P.W., M.D., a 
private neurologist, noted that the veteran's gait was 
unremarkable and found that the veteran had C6-7 
radiculopathy affecting the right upper extremity without 
producing motor weakness.  

Analysis

As an initial matter, the Board has considered the veteran's 
claim for entitlement to service connection for a herniated 
disc of the cervical spine on a direct basis.  However, as 
noted above, service treatment records reveal only an 
isolated complaint of right upper back pain and do not 
reflect any complaints, findings, or diagnosis of a cervical 
spine disability.  Objective medical findings of a cervical 
spine disability are first shown in 2002, more than five 
years after the veteran's separation from active service and 
cannot be presumed to have been incurred during service.  The 
record also does not include any competent medical opinion 
establishing a nexus or medical relationship between the 
veteran's current cervical spine disability diagnosed post-
service and events incurred during active service. 

The Board will now consider the veteran's claim for 
entitlement to service connection for a herniated disc of the 
cervical spine as secondary to his service-connected knee 
disability.  

The veteran has been awarded entitlement to service 
connection and assigned a 10 percent rating for 
patellofemoral syndrome with tendonitis, left knee.  Evidence 
of record also clearly reflects that the veteran has been 
diagnosed with a current neck disability.  However, there is 
no competent medical evidence of record showing that the 
veteran's claimed neck disability was proximately caused by 
or aggravated by his service-connected patellofemoral 
syndrome.  In addition, neither the veteran nor his 
representative has presented, identified, or alluded to the 
existence of any medical evidence or opinion that further 
supports his contentions.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has a current cervical spine 
disability as a result of events during military service or 
as secondary to his service-connected left knee disability.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed cervical spine disability have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for a herniated disc of the cervical spine must be 
denied.  In arriving at the decision to deny the claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a herniated disc of the 
cervical spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


